department of the treasury int ernal revenue service washington d c o f f i c e o f c h i e f c o u n s e l number release date cc intl tl-n-6583-00 uilc internal_revenue_service national_office field_service_advice date date memorandum for associate area_counsel lmsb area financial services attn michele j gormley senior attorney from john m breen senior technical reviewer cc intl br subject this chief_counsel_advice responds to your memorandum dated date in accordance with sec_6110 this chief_counsel_advice should not be cited as precedent legend a b c d e airline bank bank city consortium corporation a corporation b corporation c_corporation d country a date a date b tl-n-6583-00 fsc model a partnership state a state b state c taxable_year trust trustee issues whether partnership is eligible to make a sec_761 election to be excluded from the application of the provisions of subchapter_k of chapter of the internal_revenue_code and the requirements of the unified_audit and litigation proceedings of sec_6221 through tefra conclusions partnership is not eligible to make a sec_761 election to be excluded from the application of all or a part of the provisions of subchapter_k of chapter of the code since partners in a limited_partnership are not coowners of partnership property under the sec_761 regulations partnership cannot elect to be excluded from the application of the provisions of subchapter_k pursuant to sec_721 because partnership is not eligible to make a sec_761 election it is subject_to tefra given that the small_partnership_exception did not apply facts this case involved the purported purchase of a model a aircraft by a foreign_sales_corporation as defined under sec_922 for the taxable_year at issue followed by a lease of that aircraft to an unrelated lessee for use outside the united_states the relevant facts are as follows on or about date a airline a foreign airline entered into an agreement with corporation a a u s aircraft manufacturer to purchase several new model a aircraft airline made a deposit of dollar_figurea with corporation a at the time of the contract signing and made additional payments prior to completion of the individual aircraft after construction of one of the aircraft was completed and a delivery date was set airline sought to arrange financing for that aircraft tl-n-6583-00 to facilitate the financing of the model a aircraft partnership was formed under the state a revised_uniform_limited_partnership_act rulpa as described below corporation b a state b corporation is a wholly-owned subsidiary of corporation c_corporation c is the parent company of a number of domestic subsidiaries and files a consolidated federal_income_tax return with corporation b bank is a state c bank corporation d is a state a corporation and a wholly-owned subsidiary of bank corporation b and corporation d held all of the outstanding shares of fsc a foreign_sales_corporation incorporated in country a in taxable_year corporation b and corporation d contributed their shares in fsc to form partnership an unincorporated organization corporation d was a b limited_partner and c general_partner and corporation b was a d limited_partner in partnership partnership was governed by the limited_partnership agreement dated date b this agreement specifically stated that the partners intended that the unincorporated organization be an investing partnership as defined in sec_1_761-2 and intended for the investing partnership to elect to be excluded from the application of the subchapter_k provisions pursuant to sec_761 partnership also owned all the beneficial_interest in trust a grantor_trust established pursuant to a_trust agreement dated date b a date during taxable_year between trustee a state a banking corporation and partnership following the partners’ contribution of all the outstanding shares of fsc to partnership on date b partnership contributed these shares to trust airline assigned to fsc the right to purchase the model a aircraft also on date b to facilitate the purchase of the aircraft by fsc fsc entered into a contract and a participation_agreement with airline bank through its city branch guaranteed the obligations of fsc to airline on the same day trustee entered into a loan agreement with bank as agent and consortium as lenders partnership guaranteed the loan by pledging the stock of fsc as collateral trust borrowed e of the cost of the aircraft from the lenders and contributed this amount to fsc as an additional_contribution to capital fsc purchased the model a aircraft using the contributed capital and then immediately leased the aircraft back to airline all of the above steps were in accordance with the stated purpose and terms of the limited_partnership agreement law and analysis a sec_761 election sec_761 defines the term partnership for purposes of the subchapter_k partnership rules as including a syndicate group pool joint_venture or other unincorporated organization through or by means of which any business financial operation or venture is carried on and which is not a corporation a_trust or an tl-n-6583-00 estate in addition the service has determined that the mere coownership of property that is maintained kept in repair and rented or leased is not a partnership sec_761 also provides in part that under regulations the secretary may at the election of all the members of an unincorporated organization exclude such organization from the application of all or part of subchapter_k if the organization is availed of for investment purposes only and not for the active_conduct of business the members of such organization must be able to compute their income without the necessity of computing partnership taxable_income sec_761 election eligibility for an unincorporated organization to be able to elect to be excluded from the application of the subchapter_k provisions as an investing partnership under sec_761 the participants must own the property as coowners reserve the right separately to take or dispose_of their shares of any property acquired or retained and not actively conduct business or irrevocably authorize some person or persons acting in a representative capacity to purchase sell or exchange such investment_property although each separate participant may delegate authority to purchase sell or exchange his share of any such investment_property for the time being for this account but not for a period of more than a year see sec_1_761-2 the service has ruled that coownership is determined under state law not by the definition of a cotenancy but rather by reference to each party’s rights in the property as specified by a lease or other contract between the parties under rulpa partners of a limited_partnership own partnership interests in that partnership partnership interests are personal_property that consist of the right to a share of the profits and surplus of the partnership ownership of a partnership_interest generally does not give a partner the right to take separately or dispose_of its share of the partnership property in short partners in a partnership under sec_1_761-2 of the treasury regulations also allows the members of an unincorporated organization to elect to be excluded from the application of all or part of subchapter_k if the organization is availed of for the joint production extraction or use of property but not for purposes of selling services or property produced or extracted or by dealers in securities for a short_period for the purposes of underwriting selling or distributing a particular issue of securities tl-n-6583-00 rulpa are not coowners of partnership property and cannot take their share of the property at will method of making a sec_761 election sec_1_761-2 of the treasury regulations provides that an eligible unincorporated organization must make the election provided in sec_761 in a statement attached to or incorporated in a properly executed partnership return form_1065 which shall contain the required information prescribed under the regulations such return shall be filed with the internal revenue_officer with whom a partnership return form_1065 would be required to be filed if no election were made the partnership return must be filed not later than the time prescribed by sec_1 e including extensions thereof for filing the partnership return with respect to the first taxable_year for which exclusion from subchapter_k is desired in the alternative an unincorporated organization may be deemed to have made the election pursuant to sec_761 if it can show from all the surrounding facts and circumstances that it was the intention of the members of such organization at the time of its formation to secure exclusion from the application of all of subchapter_k beginning with the first taxable_year of the organization see sec_1_761-2 the regulations provide that although the following facts are not exclusive either one of such facts may indicate the requisite intent a at the time of the formation of the organization there is an agreement among the members that the organization be excluded from subchapter_k beginning with the first taxable_year of the organization or b the members of the organization owning substantially_all of the capital interests report their respective shares of the items of income deductions and credits of the organization on their respective returns making such elections as to individual items as may be appropriate in a manner consistent with the exclusion of the organization from subchapter_k beginning with the first taxable_year of the organization sec_1_761-2 under the facts as stated above the terms of the limited_partnership agreement explicitly state that the partners intend that partnership be an investing partnership as defined in sec_1_761-2 and intend for partnership to elect to be excluded from the application of the subchapter_k provisions pursuant to sec_761 nevertheless because partnership is a limited_partnership formed under rulpa the partners are not considered to be coowners of the partnership property and thus partnership is not an eligible_entity for purposes of tl-n-6583-00 sec_761 accordingly partnership may not elect to be excluded from the application of the subchapter_k provisions pursuant to sec_761 b tefra provisions sec_6221 provides that the tax treatment of any partnership_item ie items required to be taken into account for the partnership’s taxable_year under subtitle a of the code are determined on the partnership level under the unified_audit and litigation proceedings of sec_6221 through tefra as a general_rule the tefra proceedings apply to any partnership that is required to file a return of partnership income under sec_6031 sec_6231 sec_6233 also provides that the tefra proceedings apply to an entity that files a partnership return even if it is determined that the entity is not a partnership for purposes of applying tefra the entity filing the partnership return is treated as a tefra partnership and the persons holding an interest in the entity are treated as partners sec_301_6233-1t d of the temporary treasury regulations provides however that sec_6233 does not apply to an entity that qualifies as a small_partnership under sec_6231 or files a partnership return solely for purposes of making the election of partnership status described under sec_761 partnerships that properly elect to be excluded from the application of the subchapter_k provisions pursuant to sec_761 are not subject_to the tefra proceedings because they are not required to file partnership returns sec_1 b ii as discussed above partnership was not an eligible_entity under sec_761 and thus was not able to make the election to be excluded from the application of the subchapter_k provisions pursuant to sec_761 as to whether partnership qualifies as a small_partnership for the taxable_year at issue the definition of a small_partnership was contained in sec_6231 sec_6231 defined a small_partnership as a partnership with ten or fewer partners each of whom is an individual other than a nonresident_alien or an estate and each partner’s share of each partnership_item is the same as his share of every other item applying this definition partnership is not a small_partnership because the partners include corporations in summary based on the analysis above and our understanding of the facts provided partnership as a limited_partnership was not eligible to make a sec_761 election moreover partnership does not fall within the small_partnership_exception accordingly based on the information available to us we conclude that the temporary regulations apply to the tax years at issue sec_1234 of the taxpayer_relief_act_of_1997 pub_l_no 111_stat_1024 subsequently amended sec_6231 to allow a partnership with a corporate_partner to qualify for the exception for small partnerships the amendment is effective for partnership taxable years ending after date tl-n-6583-00 partnership is generally subject_to both the subchapter_k provisions and tefra proceedings please call if you have any further questions ____________________ john m breen senior technical reviewer branch office of associate chief_counsel international
